DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frederick Rusche on 8/11/2022 and a follow-up communication on 8/24/2022.
The application (claims filed 6/29/2022) has been amended as follows: 
In claim 29, lines 3-6:
- a helically-shaped heat exchanger comprising a tubular duct for the flow of a first heat transfer fluid, the tubular duct being coiled about a longitudinal axis of a helix  including a plurality of coils; said heat exchanger being mounted in said containment casing;
In claim 46:
The heat exchange method according to claim 45, further comprising a step of adjusting the fluid dynamics of the second heat transfer fluid sent towards the second heat exchange chamber by adjusting a circumferential extension of the second partition to adjust an overall cross-sectional area of fluid flow of said passage formed between the radially outer wall of the heat exchanger and the peripheral side wall of the containment casing.
In claim 47:
The heat exchange method according to claim 45, further comprising a step of adjusting the amount of the second and fourth heat exchange, carried out between the second heat transfer fluid and the first heat transfer fluid flowing in the second heat exchange portion of the heat exchanger by flowing through the interstices defined between the coils of the tubular duct of the heat exchanger positioned in said at least one first and, respectively, in said second portion of the second heat exchange chamber, by selecting the circumferential position of said axial separator baffles along the radially outer wall of the heat exchanger.
Allowable Subject Matter
Claims 29-33 and 35-48 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 29 and 45 requires that a pair of axial separator baffles axially extending from said second partition up to the rear wall of the containment casing and extending between said radially outer wall of the second heat exchange portion of the heat exchanger and the peripheral side wall of the containment casing. According to the annotated figure in the office action dated 12/29/2021, the axial baffle is a cylindrical structure that only extends axially and circumferentially, but not between the radially outer wall and the peripheral side wall as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remarks, filed 4/29/2022, with respect to claim rejections have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763